DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, and 19 are pending and examined in the following Office action. 

Claim Objections and Rejections that are Withdrawn
	The claim objections are withdrawn in light of Applicant’s cancellation of the claims.  

Claim Interpretation
	Whiteflies belong to the family Aleyrodidae. Whiteflies comprise more than 1500 distinct species and represent approximately 126 genera. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 9-11, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raza et al (PLoS ONE, 2016, 11(4): e0153883) in view of Spit et al (Insect Biochemistry and Molecular Biology, 2017, 81: 103-116) and Malutan et al (US7244837). 
The claims are directed to a plant that is resistant to a Bemisia tabaci, wherein said plant comprises a first dsRNA that suppresses a first dsRNase, a second dsRNA that suppresses a second dsRNase, a third dsRNA that suppresses an aquaporin, and a fourth dsRNA that suppresses a sucrase. The claims are further drawn to a method of administering said dsRNAs to Bemisia tabaci by in planta or artificial diet administration. The claims are also drawn to a composition comprising said dsRNAs. 
Raza teaches generating Nicotiana tabacum plants expressing dsRNA against both aquaporin (AQP) and a sucrase gene, alpha glucosidase (AGLU), in Bemisia tabaci. Raza 
Raza teaches that they also carried out preliminary studies using artificial diet based feeding of dsRNA corresponding to different important genes. See paragraph bridging pp. 9 and 10. 
Raza does not teach the co-expression of two dsRNAs that suppress a first and second dsRNase. 
Spit teaches that coexpression of dsRNA against dsRNases increased the sensitivity towards dsRNA and resulted in improved protection of a species already susceptible to oral RNAi. See abstract. See also page 104, left column, second full paragraph. 
Spit also teaches performing BLAST searches against public databases to identify DNA/RNA non-specific endonucleases (dsRNases) from other insect species. See page 104, right column. 
Spit identifies a publicly accessible B. tabaci DNA/RNA non-specific endonuclease (i.e. dsRNase). See page 108, Figure 2. Spit teaches that there are multiple copies of DNA/RNA non-specific endonucleases in insects. See Figure 2. In fact, Spit attempts to silence at least two copies of said dsRNase in both CPB and desert locust. 
Malutan teaches a method of identifying insect monoamine transporters (see title) using degenerate primers designed from highly conserved regions of the protein of interest. See Example 1, “PCR Using Degenerate Primers and cDNA from T. ni.”
 in vivo. One of ordinary skill in the art would have been motivated to do so because Spit teaches that silencing dsRNases led to improved silencing of other essential genes with an increase in mortality. See page 108, left column. Given that Raza teaches that B. tabaci is a known plant pest, the benefit of increasing its mortality by protecting heterologously introduced dsRNAs in said pest would have motivated one of ordinary skill in the art to simultaneously silence dsRNases. One of ordinary skill in the art would have had a reasonable expectation of success identifying at least two copies of dsRNases in B. tabaci given the fact that Spit previously identified at least one copy that was publicly available; the fact that multiple insects identified by Spit had at least two copies of said dsRNase; and the fact that methods of identifying and isolating cDNA and protein sequences were routine in that art at the time the invention was effectively filed. For example, the Examiner notes that Malutan teaches a method of using degenerate primers to identify other copies from a conserved region of a protein of interest. Furthermore, given that B. tabaci has already shown propensity for RNAi, one of ordinary skill in the art would have reasonably expected success suppressing dsRNases in the gut of said insect as well as osmoregulatory genes expressed by said insect. Thus, given that the level of the ordinary artisan was high at the time of filing, especially in view of the combination of Raza, Spit, and Malutan, one of ordinary skill in the art would have reasonably expected success arriving at the instantly claimed invention. 	
s 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raza et al (PLoS ONE, 2016, 11(4): e0153883) in view of Spit et al (Insect Biochemistry and Molecular Biology, 2017, 81: 103-116) and Malutan et al (US7244837) as applied to claims 1, 3, 4, 6, 9-11, 13, 14, 16, and 19 above, and further in view of Tzin et al (Journal of Insect Physiology, 2015, 79: 105-112).
 The claims require that the sucrase is SUC1. 
The teachings of Raza in view of Spit and Malutan have been discussed above. 
Raza in view of Spit and Malutan do not teach SUC1. 
Tzin teaches their method of controlling M. persicae and B. cockerelli with aquaporin and sucrase 1. See page 106, right column. Tzin teaches that silencing AQP led to 50% mortality rate. See Fig. 4B. See also paragraph bridging columns on pp. 110. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the sucrase of Raza with the sucrase of Tzin. The ordinary artisan would have been motivated to make such a modification because the substitution of one sucrase gene demonstrated to induce mortality of an insect pest (e.g. Raza) for another sucrase gene demonstrated to induce mortality of an insect pest (e.g. Tzin) is the substitution of functional equivalents, especially absent evidence to the contrary. One of ordinary skill in the art would have had a reasonable expectation of success making such substitution because the knowledge with respect to molecular cloning and sequence isolation were well-known, especially in view of the combination of Raza, Spit, Malutan, and Tzin. 


Response to Arguments: 

	
	Applicant argues that the specification provides unexpected synergy from the claimed combination because the performance of dsSUC1, dsAQP1, ds-dsRNase 1, and ds-dsRNase 2 yielded mortality rates approaching 50% and significantly greater than all other treatments, citing page 18, 19, and Fig. 11. 
	This argument is not found persuasive because the mortality rate observed by Raza is nearly 70% and because the mortality rate observed by Tzin is 40-50%. It is noted that Tzin does not appear to silence only AQP and SUC1. In addition, Spit teaches that silencing dsRNAse-1 and 2 allows for increased sensitivity to dsRNA. Thus, the prima facie case of obviousness is not rebutted by the demonstration of 50% mortality because these results appear to be consistent with mortality rates observed with similar gene targets. 
	Furthermore, the claims are not commensurate in scope with the proffered data. As an initial matter, the independent claim does not require the utilization of SUC1. Instead, the independent claim relies upon the generic term, sucrase. In addition, the results proffered by Applicant appear to rely solely on Bemisia tabaci. See, for example, page 9, third paragraph, page 10, and page 15, first paragraph. Even assuming arguendo that such results were unexpected which for the reasons addressed above are not found unexpected, Applicant’s claims are not commensurate in scope with the alleged unexpected result. For these reasons, the claims remain prima facie obvious. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662